Citation Nr: 1828871	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  16-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Veteran represented by:	John Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2015, a statement of the case was issued in July 2016, and a substantive appeal was received in July 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's countable income exceeds the maximum allowable income limit for VA purposes.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have not been met.  38 U.S.C. § 1521(a), (b) (2012); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law, and not the undisputed evidence, is dispositive of the claim, the "duty to notify" and "duty to assist" obligations are not implicated.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the "duty to notify" and "duty to assist" obligations not implicated.  

Nonservice-connected pension

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the maximum allowable pension rate (MAPR), which have been paid.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.

As previously stated, certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

The Board notes initially that there does not appear to be any dispute with regard to the income amounts as it applies to entitlement to nonservice-connected pension benefits.  

In October 2015, the Veteran submitted a claim for nonservice-connected pension.  He reported a seriously disabled stepchild (DOB 1988) but denied being married.  He reported Social Security Administration (SSA) monthly benefits of $886.00, and $237 in VA compensation benefits.  He reported .53 cents in his bank accounts.  He did not report any medical, legal, or unreimbursed expenses; he stated that he does not have enough to "pay it."  

Effective December 1, 2014, the MAPR for a Veteran was $12,868, and for a Veteran with one dependent was $16,851.  See 38 C.F.R. § 3.23(a)(1); M21-1; https://www.benefits.va.gov/PENSION/rates_veteran_pen14.asp.  The evidence of record reflects that in December 2014, his monthly VA compensation benefit was $263.23, and his January 2015 SSA monthly benefit was $1,043.00.  The October 2015 decision reflects that his income was $17,832.00, which included $12,516 SSA and $5,316 Annual IVM Income.  This exceeds the maximum allowable income limit for VA purposes in consideration of a Veteran with one dependent, and in consideration of a Veteran with no dependents.  In the decision, the Veteran was informed that he could submit medical expenses, and he was also instructed to submit documentation in support of his assertion of having a dependent stepchild, including a marriage certificate, child's birth certificate, and medical documentation pertaining to the dependent's disability.  To date, the Veteran has not submitted any further documentation in support of his pension claim.  In October 2016, VA requested that the Veteran complete VA Form 21-527EZ (Application for Pension), and requested information regarding his dependent stepchild; the Veteran did not respond.  The December 2016 Supplemental Statement of the Case (SSOC) discusses the Veteran's failure to complete the appropriate documentation to support his claim; the Veteran did not respond.  The Veteran has not provided any further information that would allow VA to recalculate his entitlement to nonservice-connected pension benefits.  Based on the Veteran's SSA and VA based income on a yearly basis and without any further information regarding medical expenses, his countable income would exceed the maximum allowable income limit for VA purposes for a Veteran with no dependents.  

Therefore, the Veteran's reported annual income has exceeded the MAPR as established by Congress.  While the Board can certainly empathize with any financial difficulty the Veteran is experiencing, the Veteran is not entitled to payment of VA pension benefits because his income exceeds the statutory limit.  

Although recognizing the Veteran's honorable wartime service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA pension benefits when the Veteran's income exceeds certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's income exceeds the statutory limits, he is not legally entitled to payment of pension benefits, regardless of his honorable service.  Thus, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


